      1:19-cv-02229-JMC         Date Filed 03/08/21      Entry Number 55        Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Jamie Grubbs,                             )
                                          )
                            Plaintiff,    )                  Case No. 1:19-cv-02229-JMC
                                          )
v.                                        )
                                          )
Wal-Mart Stores, Inc., Wal-Mart Stores    )                  Confidentiality Order
East, LP, and Wal-Mart Stores East, Inc., )
                                          )
                            Defendants.   )
_________________________________________ )




       Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated that

certain discovery material is and should be treated as confidential, and have agreed to the terms of

this order; accordingly, it is this 8th day of March, 2021, ORDERED:

       1.       Scope. All documents produced in the course of discovery, all responses to

discovery requests, all deposition testimony and deposition exhibits and any other materials which

may be subject to discovery (hereinafter collectively “documents”) shall be subject to this Order

concerning confidential information as set forth below. Furthermore, the parties have agreed that

all documents produced in this case shall be used solely for purposes of the prosecution or defense

of this action, and shall not be used by the receiving party for any business, commercial,

competitive, personal, or other purpose.

       2.       Form and Timing of Designation. Confidential documents shall be so designated

by placing or affixing the word “CONFIDENTIAL” on the document in a manner which will not

interfere with the legibility of the document and which will permit complete removal of the

Confidential designation. Documents shall be designated CONFIDENTIAL prior to, or


                                                 1
      1:19-cv-02229-JMC         Date Filed 03/08/21       Entry Number 55        Page 2 of 8




contemporaneously with, the production or disclosure of the documents.               Inadvertent or

unintentional production of documents without prior designation as confidential shall not be

deemed a waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order.

       3.      Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney. Given the large

volume of documents that will be produced in this case, the parties have agreed to waive any

certification requirement. No information that is in the public domain or which is already known

by the receiving party through proper means shall be deemed or considered to be Confidential

material under this Order.

       4.      Depositions.     Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

       5.      Protection of Confidential Material.

       a.      General Protections. Documents designated CONFIDENTIAL under this Order

       shall not be used or disclosed by the parties, counsel for the parties, or any other persons

       identified below (¶ 6.b.) for any purposes whatsoever other than preparing for and

       conducting the litigation in which the documents were disclosed (including any appeal of

       that litigation).

       b.      Limited Third Party Disclosures. The parties and counsel for the parties shall

       not disclose or permit the disclosure of any documents designated CONFIDENTIAL under

       the terms of this Order to any other person or entity except as set forth in subparagraphs

       (1)-(5) below, and then only after the person to whom disclosure is to be made has read



                                                 2
1:19-cv-02229-JMC        Date Filed 03/08/21        Entry Number 55           Page 3 of 8




 and understands the terms of this Order and agrees to be bound by it. Subject to these

 requirements, the following categories of persons may be allowed to review documents

 which have been designated CONFIDENTIAL pursuant to this Order:

        (1)     counsel and employees of counsel for the parties who have responsibility

        for the preparation and trial of the lawsuit, which includes secretarial, paralegal,

        clerical, duplicating, and data processing personnel, as well as vendors retained to

        assist in preparing for pretrial discovery, trial, and/or hearings;

        (2)     parties, which includes executives or other employees of the party who are

        required to participate in decisions with reference to this lawsuit;

        (3)     court reporters engaged for depositions and those persons, if any,

        specifically engaged for the limited purpose of making photocopies of documents;

        (4)     consultants, investigators, or experts (hereinafter referred to collectively as

        “experts”) employed by the parties or counsel for the parties to assist in the

        preparation and trial of the lawsuit, provided that they have executed an

        acknowledgment (in the form set forth at Attachment A to this Order)

        (5)     other persons only upon consent of the producing party or upon order of the

        court and on such conditions as are agreed to or ordered.

 c.     Control of Documents. Counsel for the parties shall take reasonable efforts to

 prevent unauthorized disclosure of documents designated as Confidential pursuant to the

 terms of this order.

 d.     Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

 referred to collectively as “copies”), of documents designated as Confidential under this

 Order or any portion of such a document, shall be immediately affixed with the designation



                                           3
      1:19-cv-02229-JMC          Date Filed 03/08/21       Entry Number 55        Page 4 of 8




        “CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall

        be afforded the full protection of this Order.

        6.      Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate action

to ensure that the documents receive proper protection from public disclosure including: (1) filing

a redacted document with the consent of the party who designated the document as confidential;

(2) where appropriate (e.g. in relation to discovery and evidentiary motions), submitting the

documents solely for in camera review; or (3) where the preceding measures are not adequate,

seeking permission to file the document under seal pursuant to the procedural steps set forth in

Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the relevant

jurisdiction.   Absent extraordinary circumstances making prior consultation impractical or

inappropriate, the party seeking to submit the document to the court shall first consult with counsel

for the party who designated the document as confidential to determine if some measure less

restrictive than filing the document under seal may serve to provide adequate protection. This

duty exists irrespective of the duty to consult on the underlying motion. Nothing in this Order

shall be construed as a prior directive to the Clerk of Court to allow any document to be filed under

seal. The parties understand that documents may be filed under seal only with the permission of

the court after proper motion pursuant to Local Civil Rule 5.03.

        7.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

        8.      Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge.   The following procedures shall apply to any such challenge.



                                                  4
1:19-cv-02229-JMC         Date Filed 03/08/21      Entry Number 55       Page 5 of 8




 a.     The burden of proving the necessity of a Confidential designation remains with the

 party asserting confidentiality.

 b.     A party who contends that documents designated CONFIDENTIAL are not entitled

 to confidential treatment shall give written notice to the party who affixed the designation

 of the specific basis for the challenge. The party who so designated the documents shall

 have fifteen (15) days from service of the written notice to determine if the dispute can be

 resolved without judicial intervention and, if not, to move for an Order confirming the

 Confidential designation.

 c.     Notwithstanding any challenge to the designation of documents as confidential, all

 material previously designated CONFIDENTIAL shall continue to be treated as subject to

 the full protections of this Order until one of the following occurs:

        (1)     the party who claims that the documents are confidential withdraws such

        designation in writing;

        (2)     the party who claims that the documents are confidential fails to move

        timely for an Order designating the documents as confidential as set forth in

        paragraph 9.b. above; or

        (3)     the court rules that the documents should no longer be designated as

        confidential information.

 d.     Challenges to the confidentiality of documents may be made at any time and are

 not waived by the failure to raise the challenge at the time of initial disclosure or

 designation.




                                           5
      1:19-cv-02229-JMC         Date Filed 03/08/21      Entry Number 55        Page 6 of 8




       9.      Treatment on Conclusion of Litigation.

       a.      Order Remains in Effect. All provisions of this Order restricting the use of

       documents designated CONFIDENTIAL shall continue to be binding after the conclusion

       of the litigation unless otherwise agreed or ordered.

       b.      Return of CONFIDENTIAL Documents. Within thirty (30) days after the

       conclusion of the litigation, including conclusion of any appeal, all documents designated

       as confidential under this Order, including copies as defined above (¶5.d.) shall be returned

       to the producing party or destroyed unless the document has been entered as evidence or

       filed (unless introduced or filed under seal). Notwithstanding the above requirements to

       return or destroy documents, counsel may retain attorney work product including an index

       which refers or relates to information designated CONFIDENTIAL so long as that work

       product does not duplicate verbatim substantial portions of the text of confidential

       documents. This work product continues to be Confidential under the terms of this Order.

       An attorney may use his or her work product in a subsequent litigation provided that its use

       does not disclose the confidential documents.

       10.     Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be heard

on the proposed modification.

       11.     No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of



                                                6
      1:19-cv-02229-JMC         Date Filed 03/08/21      Entry Number 55       Page 7 of 8




information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific ruling

shall have been made. This Order shall not deprive any party of its right to object to discovery by

any other party on any otherwise permitted ground, and no party shall argue that the existence or

terms of this Order impact in any way the permissible scope of discovery in this case.

       12.     Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who sign below and their respective law firms; and (2) their respective clients.

IT IS SO ORDERED.

                                                     s/J. Michelle Childs
                                                     J. Michelle Childs
                                                     UNITED STATES DISTRICT JUDGE

March 8, 2021
Columbia, South Carolina




                                                7
      1:19-cv-02229-JMC           Date Filed 03/08/21    Entry Number 55        Page 8 of 8




                                       ATTACHMENT A

                           ACKNOWLEDGMENT OF UNDERSTANDING
                                        AND
                                AGREEMENT TO BE BOUND

                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                       AIKEN DIVISION

Jamie Grubbs,                             )
                                          )
                            Plaintiff,    )                  Case No. 1:19-cv-02229-JMC
                                          )
v.                                        )
                                          )
Wal-Mart Stores, Inc., Wal-Mart Stores    )                  Confidentiality Order
East, LP, and Wal-Mart Stores East, Inc., )
                                          )
                            Defendants.   )
_________________________________________ )

        The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated _______________, in the above captioned action, understands the terms thereof, and agrees
to be bound by such terms. The undersigned submits to the jurisdiction of the United States District
Court for the District of South Carolina in matters relating to the Confidentiality Order and
understands that the terms of said Order obligate him/her to use discovery materials designated
CONFIDENTIAL solely for the purposes of the above-captioned action, and not to disclose any
such confidential information to any other person, firm or concern.

         The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

                   Name:               _________________
                   Job Title:          _________________
                   Employer:           _________________
                   Business Address:   _________________


Date: _________________                                     __________________
                                                            Signature




                                                 8
7917316v1/015160
